UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December 31, 2010 OR ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 0-18412 YTBINTERNATIONAL, INC. (Exactname of registrant as specified in its charter) Delaware 20-2181181 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1901 East Edwardsville Road Wood River, Illinois 62095 (Address of principal executive offices) (Zip Code) (618) 655-9477 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: NONE Securities registered pursuant to Section12(g) of the Act: Class A Common Stock, par value $0.001 per share Class B Common Stock, par value $0.001 per share (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the registrant’s Class A Common Stock and Class B Common Stock (which converts to Class A shares on a one-for-one basis when sold) held by non-affiliates as of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $3.5 million based upon the closing price of $.04 on June 30, 2010, as reported by the Over-the-Counter Bulletin Board (“OTC-BB”).As of the close of business on March 4, 2011, there were total shares outstanding of 83,016,143 and 33,335,143, respectively, of the registrant’s Class A Common Stock and Class B Common Stock DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement for the registrant’s 2011 Annual Meeting of Stockholders, expected to be held on or about June 9, 2011, are incorporated by reference into Part III of this annual report on Form 10-K where indicated. 1 Table of Contents PART I Item 1. Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 PART II Item 4. [Removed and reserved.] 11 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 24 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accounting Fees and Services 26 PART IV Item 15. Exhibits, Financial Statement Schedules 27 Index to Exhibits 28-30 Signatures 31 Index to Financial Statements, Financial Statement Schedules 32 The Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), provide a safe harbor for forward-looking statements made by or on behalf of the Company. The Company and its representatives may from time to time make written or oral statements that are “forward-looking”, including statements contained in this report and other filings with the Securities and Exchange Commission (“SEC”) and in our reports to stockholders. In some cases forward-looking statements can be identified by words such as “believe,” “expect,” “anticipate,” “plan,” “potential,” “continue” or similar expressions. Such forward-looking statements include risks and uncertainties and there are important factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements. 2 Although we believe the expectations reflected in our forward-looking statements are based upon reasonable assumptions, it is not possible to foresee or identify all facts that could have a material effect on the future financial performance of the Company. The forward-looking statements in this report are made on the basis of management’s assumptions and analyses, as of the time the statements are made, in light of their experience and perception of historical conditions, expected future developments and other factors believed to be appropriate under the circumstances. In addition, certain market data and other statistical information used throughout this report are based on independent industry publications. Although we believe these sources to be reliable, we have not independently verified the information and cannot guarantee the accuracy and completeness of such sources. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Annual Report on Form 10-K and the information incorporated by reference in this report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement is based. 3 PART I Item 1. Business. YTB International, Inc., a Delaware corporation (the “Company”, “YTB” or “We”), is a leading marketer and provider of internet-based business solutions offering travel-related services as well as shopping opportunities through almost 700 affiliate stores and 17 featured stores.We operate through our two wholly-owned subsidiaries and their respective subsidiaries: ZamZuu, Inc. (formerly YTB Marketing, Inc. and YourTravelBiz.com, Inc., “ZamZuu”) and YTB Travel Network, Inc. (“YTB Travel”). ZamZuu offers e-commerce business solutions via personalized websites and proprietary technology and compensates its Independent Marketing Representatives (“Reps”) (independent contractors).Reps sell broker licenses through a direct sales model and are compensated via a direct sales commission structure. ZamZuu conducts business through marketing, training and support of its Rep sales force. Our first business model was an Internet Travel Center (“ITC”) that sold for a one-time set-up fee of $449.95 and a monthly charge of $49.95.This model focused almost exclusively on travel.In January of 2010, the business model changed to include retail e-commerce with the launch of ZamZuu which began selling the Product Distribution System (“PDS”).The PDS had the same $49.95 monthly charge but the one-time set-up fee was reduced to $249.95.In August of 2010, we stopped selling PDSs, eliminated the $249.95 set-up fee and began selling a license to Brokers for a monthly fee of $49.95, granting them the ability to give what was formerly the PDS to people for free (“Free Agents”).The Free Agents earn commissions based on the purchases made on their sites. At the same time, the Broker that gave the site to the Free Agent matches the commissions earned by the Free Agent dollar for dollar. Collectively, everyone who purchased an ITC or PDS or pays a monthly fee for a license will be referred to as “Subscribers”. YTB Travel provides customer access to online travel vendors within the personalized sites as well as access to the same almost 700 affiliate and 17 featured stores within those sites. YTB Travel also supports online booking transactions; supplies personal fulfillment services, manages group travel sales, collects retail product and travel commissions from vendors, and pays retail product and travel sales commissions.YTB Travel is the travel management subsidiary that processes retail and travel sales from online vendors, processes and handles bookings (reservations) from the personalized sites, negotiates deals with preferred vendors, and receives incentives based on the volume of business produced through those sites. The fulfillment services are offered through interactive, real-time booking engines and include access to preferred deals with leading travel industry suppliers, as well as highly commissionable retail products with the launch of ZamZuu. We believe that the shift to the internet for shopping and for booking travel along with our unique programs for our Subscribers place us in a valuable and unique position to provide an income stream for our Subscribers and allows the ultimate consumer a choice of booking his or her travel through the ever-growing internet travel industry and/or to shop online at almost 700 affiliate stores offering cash back as well as discounts.The emerging market shift to the internet for shopping and travel services presents the opportunity for advancement of products and services by referral relationships.Typical online travel merchants sell a commodity (travel), which does not engender strong customer loyalty.By contrast, each Subscriber develops personal relationships with his or her customers, who book travel or shop through the personalized sites, thereby creating a significant advantage for our sales force over the major online travel companies and online shopping sites.Typically, the cost to book a trip through a Subscriber is nearly identical to booking a trip through a major online travel company, although our costs are not necessarily the same or less expensive than other travel websites.The personalized sites provide access to more than 35 booking engines, including Neat Group (a subsidiary of Orbitz Worldwide), Apple Vacations, Collette Vacations, and others.For shopping, customers receive cash back in the typical range of 3% to 7.5% and are eligible for all discounts offered by the online retailer. In addition to our travel related products, we are very excited about the introduction of new highly commissionable retail products through our featured stores with the launch of ZamZuu.We believe we are at the beginning of a paradigm shift as it pertains to retail shopping.We are designing the appropriate product mix, technology platforms and marketing programs to address this in the months and years to come. Our Class A Common Stock is quoted on the Pink Sheets quotation system under the symbol “YTBLA.PK”. Prior to November 16, 2010, our Class A Common Stock was quoted on the Over-the-Counter Bulletin Board under the symbol “YTBLA.OB”. Supplier Relationships We conduct our operations through relationships with various travel and retail suppliers, such as airlines, hotels and automobile rental companies.In general, we serve as a portal and thus do not have a significant number of direct contracts with suppliers, with the exception being the featured products for which ZamZuu acts as the exclusive distribution channel for the suppliers’ products. 4 Segments We operate in the following two business segments: marketing of personalized sites, including the development of a sales network (“Marketing”); and sale of travel and various high incentive products along with a network of affiliated stores through PDSs (“Product”), formerly referred to as the Travel Segment. Our business segments operate primarily in the Continental United States, but also have operations in Canada, Bermuda, and the Bahamas and are structured for potential additional international growth. Prior to the first quarter of 2010, the Company had reported in two operating segments, Marketing and Travel.With the launch of ZamZuu in January 2010, the Company renamed the Travel segment as the Product segment since YTB Travel processes both commissions received and paid on retail products purchased through the ZamZuu business solution in addition to travel commissions. As previously discussed, the Company has sold its REZconnect subsidiary, formerly included in our Product segment, and as such, the results of these operations are presented as discontinued operations and are not included in the segment data presented.Additionally, during the third quarter of 2010, the costs previously attributed to the Parent segment, were reclassified to the Marketing and Product segments in connection with enhancing the Company's reporting processes.The Company has reflected the impact of these changes for all periods presented. See Note 16 – “Segment Information” to the consolidated financial statements for summarized financial information concerning our reportable segments. Intellectual Property We operate our businesses under various trade names, including “ZamZuu™,” “YTB®,”“YTB Travel and Cruises™,” “Travel Network®,” “YTB Travel Network®,” and “Sunrise Travel Services™,” as well as internet websites “ZamZuu.com™,” “ZamZuu.biz™,”“YTB.com™,” and “YTBnet.com™”. We regard our technology and other intellectual property, including our brands, as a critical part of our business. We protect our intellectual property rights through a combination of copyright, trademark, trade secret and confidentiality procedures, which is subject to certain risks. Competition and Customer Base The travel industry is highly diverse, specialized and one of the most competitive industries in the United States. Much of the travel business is niche oriented and is highly price sensitive. For travel related products and services, our competition can be classified into three separate types of companies: online travel providers; retail travel providers; and electronic distributors of travel information and services.Websites such as Travelocity.com™, Priceline.com™,Expedia.com™ and Orbitz.com™ are online retailers of travel, unlike YTB Travel, which serves in a facilitator function only.In addition, the YTB Travel target markets serve as direct referrals for our Company’s Subscribers. Because of our direct marketing approach and our diverse customer base, we are not dependent on any major customers for a significant portion of our revenues. There are currently other direct network marketing companies specializing in the marketing of online travel businesses similar to ZamZuu. For non-travel related products and services, we compete with large retailers with an online presence. We offer our Subscribers access to the websites of almost 700 retailers. These retailers are viewed as competition; however, they are also a marketing arm for us. Large retailers spend millions in marketing efforts and their e-commerce offerings. We leverage their efforts through a unique relationship with “Affiliate Networks” which offer these large retailers an alternative marketing channel. These networks bring large retailers to new distribution channels like ZamZuu.ZamZuu offers a commission for products that are purchased on our websites. This commission is offered back to the shopper and is not available if the shopper chooses to go to the large retailer’s website directly. 5 Regulatory Framework Industry Regulations Our current and prospective operations within the travel services industry are not restricted to a material extent by any current or proposed governmental regulations, and governmental approval is not required for the conduct of our business (other than ordinary course travel licenses, multilevel distribution company registration, and similar approvals). Similarly, environmental laws do not materially limit or materially impact our operations, and compliance with environmental laws does not impose a material cost on our business. ZamZuu, whose Reps market the ITCs of YTB Travel, is subject to the various state and federal laws and regulations governing the structure and conduct of network marketing companies. Laws and regulations in each country in which we operate prevent the use of deceptive or fraudulent practices that have sometimes been inappropriately associated with legitimate direct selling and network marketing activities. These laws include anti-pyramiding, securities, lottery, referral selling, anti-fraud and business opportunity statutes, regulations, and court cases. Illegal schemes, typically referred to as "pyramid," "chain distribution," or "endless chain" schemes, compensate participants primarily or solely for the introduction or enrollment of additional participants into the scheme. Often these schemes are characterized by large up-front entry or sign-up fees, over-priced products of low value, little or no emphasis on the sale or use of products, high-pressure recruiting tactics, and claims of huge and quick financial rewards requiring little or no effort. Generally these laws are directed at ensuring that product sales ultimately are made to consumers and that advancement within sales organizations is based on sales of the enterprise's products, rather than on investments in the organizations or on other criteria or activity that are not related to retail sales. Where required by law, we obtain regulatory approval of our network marketing system, or, where approval is not required or available, the favorable opinion of local counsel as to regulatory compliance. In addition to federal regulation in the United States, each state has enacted its own "Little FTC Act" to regulate sales and advertising. Occasionally, we receive requests to supply information regarding our network marketing plan to regulatory agencies. Although we have, from time to time, modified our network marketing system to comply with interpretations of various regulatory authorities, we believe that our network marketing program is in compliance with the laws and regulations relating to network marketing activities in our current markets.Nevertheless, we remain subject to the risk that, in one or more of our present or future markets, the marketing system or the conduct of certain Reps or Subscribers could be found not to be in compliance with applicable laws and regulations. Failure by a Rep or Subscriber, or by us, to comply with these laws and regulations could have a material adverse effect on our business in a particular market. Any or all of these factors could adversely affect the way we do business and could affect our ability to attract potential Reps or Subscribers, or enter into new markets. In the United States, the Federal Trade Commission (“FTC”) has been active in its enforcement efforts against both pyramid schemes and legitimate network marketing organizations with certain legally problematic components, having instituted several enforcement actions resulting in signed settlement agreements and the payment of large fines. Although, to our knowledge, we have not been the target of an FTC investigation, there can be no assurance that the FTC will not investigate us in the future. We cannot predict the nature of any future law, regulation, interpretation, or application, nor can we predict what effect additional governmental legislation or regulations, judicial decisions, or administrative orders, when and if promulgated, would have on our business. It is possible that future legal requirements may require that we revise our network marketing program. Such new requirements could have a material adverse effect on our business, results of operations, and financial condition. Corporate History We were originally incorporated as a New York corporation in June 1982 as Travel Network, Ltd., doing business as Global Travel Network. In February 1994, we re-incorporated in the State of New Jersey. In 1998, our assets were transferred to Global Travel Network, L.L.C. (“GTN”). In September 1999, Playorena, Inc., a public shell company, acquired the outstanding equity of GTN in exchange for 5,063,379 shares of Playorena’s common stock. Following the merger with Playorena, Inc., the surviving entity’s name was changed to ETRAVNET.COM, Inc. In August 2001, ETRAVNET.COM, Inc. changed its name to REZconnect Technologies, Inc. In December 2004, we acquired all of the issued and outstanding stock of YourTravelBiz.com, Inc., then a privately-held Illinois corporation, pursuant to a share exchange transaction. Effective January 4, 2005, we re-incorporated in Delaware and changed our name to YTB International, Inc. 6 On July 31, 2007, the Reclassification Date, we filed our Amended and Restated Certificate of Incorporation, previously approved by our stockholders at our 2007 annual meeting of stockholders on June 11, 2007, which authorized the issuance of two classes of common stock - Class A Common Stock (300,000,000 shares authorized) and Class B Common Stock (100,000,000 shares authorized) - and an increase in our total authorized capital. This amendment and restatement enabled a reclassification of our then-existing common stock, par value $0.001 per share (“Old Common Stock”) into Class B Common Stock and an accompanying stock dividend pursuant to which stockholders of record received one share of Class A Common Stock and two shares of Class B Common Stock for each share of Old Common Stock held as of the Reclassification Date. Our Class B Common Stock is convertible into our Class A Common Stock (on a one-share-for-one-share basis).Our Class B Common Stock has experienced very limited and sporadic trading, and as such, no established public trading market exists for our Class B Common Stock. Discontinued Operations During the second quarter of 2009, the Company’s Board of Directors made a strategic decision to sell its subsidiary, REZconnect Technologies, Inc. (“REZconnect”) on June 30, 2009.The Board determined that the REZconnect business model, serving primarily brick and mortar travel agencies, was not compatible with our current and future plans.During the first half of 2009, REZconnect operations reported net revenues of $869,000 and a loss from operations of $463,000. The Company recorded a loss on disposal, net of tax of $27,000 for the year ended December 31, 2010 and $2.6 million for the year ended December 31, 2009.See Note 15 – “Discontinued Operations” to the consolidated financial statements for further discussion. Employees As of December 31, 2010, we had a total of 120 full-time employees, 2 part-time employees and 15 furloughed employees (which excludes Reps and Subscribers, who are independent contractors and not employees).Our employees are not represented by any collective bargaining agreement, and we have never experienced a work stoppage.We believe that we enjoy good relations with our employees. Recent Milestones and Achievements · Reorganized the executive management team of the Company with the addition of an experienced business leader, Robert Van Patten, as Chief Executive Officer. · Promoted Jeremy Hemann to Chief Financial Officer to assume full responsibility for the accounting, finance and treasury functions of the Company. · Repositioned Scott Tomer as President of ZamZuu, Inc., the e-commerce subsidiary of the Company and appointed Lloyd Tomer, founder, as head of the field sales forces. · In August, 2010 introduced the Broker/Free Agent model. Pursuant to this model, a person can purchase a license for $49.95 a month to give away “free” an e-commerce platform that provides access to buying travel online, exclusive products from our “Featured Stores” and from an affiliation of almost 700 stores such as Target, Home Depot and Best Buy. Users of this e-commerce platform earn cash back for shopping. Since this new business model launch, 14,271 Broker licenses were sold and 94,933 Free Agent sites were given away to customers. · Established exclusive distribution arrangements with twelve (12) featured vendors to market products and services through the Broker/Free Agent business model. Several of the key vendors are: · Linda Chaé Organics – organic line of cosmetics and health and beauty products. · Crystal Memories – a unique process to engrave photos into glass to retain memories over a long period of time. · Gina Alexander – ladies custom handbag line with personal photos designed on the handbag. · Ghiada Slimwear – ladies apparel designed to reshape the body. · Nutraceutics – nutritional products. · Simplexity – online seller of cell phones and wireless services. · During 2010, our credit card processor returned over $2.0 million in excess reserves. · In December 2010, the Company sold an office building no longer utilized by the Company that raised $825,000 in capital. 7 Geographical Financial Information See Note 16 – “Segment Information” to the consolidated financial statements for financial information concerning our geographical financial information. Seasonality YTB Travel experiences seasonal fluctuations in the demand for the products and services it offers. The majority of its customers book travel for leisure purposes rather than for business.Gross bookings for leisure travel are generally highest in the first and second calendar quarters as customers plan and book their spring and summer vacations.However, net revenue is generally recognized when the travel takes place and typically lags bookings by several weeks or longer.As a result, our cash receipts are generally highest in the first and second calendar quarters and our net revenue is typically highest in the second and third calendar quarters. YTB Travel’s seasonality may also be affected by fluctuations in the travel products our suppliers make available to us for booking, the continued growth of our international operations or a change in our product mix. We believe ZamZuu’s activities are not significantly affected by the seasonality of the travel business. The increase in production by ZamZuu’s e-commerce platform that provides the opportunity to sell high incentive products as well as connect to a network of affiliated stores offering cash back has also helped offset the seasonality of travel. Available Information More information about us can be found on our website at www.ytbi.com.On this website, we make available free of charge our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished as required by Section 13(a) or 15(d) of the Exchange Act, as amended, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Item 1A.Risk Factors. Not applicable. Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. The table below contains information regarding our materially important properties as of December 31, 2010. 8 APPROXIMATE AREA IN OWNERSHIP PROPERTY LOCATION SQUARE FEET PRIMARY USES OF PROPERTY OR LEASE 1901 East Edwardsville Road Wood River, Illinois Corporate headquarters Owned (1) 1901 East Edwardsville Road Wood River, Illinois Held for sale or lease Owned 1911 East Edwardsville Road Wood River, Illinois Leased to third party Owned (2) (1) As of December 31, 2010, subject to mortgage in original principal amount of $2.5 million. Mortgage was renewed on September 22, 2010, effective September 1, 2010, for an additional 3 month period. As of December 31, 2010 mortgage bore interest at a fixed rate of 10% per annum. Subsequent to last renewal, Company agreed to monthly payments of $50,000.00 in addition to the then current monthly installments beginning September 30, 2010. See Note 11 - Financing Arrangements and Note 21 - Subsequent Eventsfor additional information. (2)Lease term commenced January 1, 2011. Adequacy of Property All of our owned and leased real properties are in good working condition and we believe that they are adequate to meet our current operational needs. In addition, we believe that all such properties are adequately covered by insurance. Item 3.Legal Proceedings. California Attorney General Matter On August 4, 2008, a civil action was filed against three subsidiaries of the Company and certain of its executive officers in the Superior Court of California, County of Los Angeles, by the California Attorney General. The complaint alleged that the defendants violated California’s unfair competition, anti-pyramid and advertising laws. The California Attorney General sought a permanent injunction preventing the defendants from making any untrue or misleading statements or committing any acts of unfair competition, penalties of at least $15.0 million, and restitution of at least $10.0 million. On May 14, 2009, YTB International, Inc., YourTravelBiz.com, Inc., YTB Travel Network, Inc., and YTB Travel Network of Illinois, Inc. (collectively, the “YTB Parties”) and J. Lloyd Tomer, J. Scott Tomer, J. Kim Sorensen and Andrew Cauthen (collectively, “Certain Executive Officers”) stipulated to a Proposed Final Judgment and Permanent Injunction (“Stipulated Judgment”) with the California Attorney General related to the civil action filed against the YTB Parties and Certain Executive Officers in August 2008. In addition, on May 14, 2009, the Los Angeles Superior Court entered the Stipulated Judgment that reflected the agreement the YTB Parties and Certain Executive Officers reached with the California Attorney General. The Stipulated Judgment is not evidence of any wrongdoing or an admission on the part of the YTB Parties or the Certain Executive Officers and does not represent any findings by the court as to any matter of law or fact. By entering into the Stipulated Judgment, each defendant waived the right to appeal, challenge or vacate the Stipulated Judgment. The Stipulated Judgment applies to all defendants, subsidiaries, affiliates, employees, agents and others who act in concert with the Company in connection with the operation of the YTB Parties in California only. The Stipulated Judgment defines Website Owners as those who own a website from the YTB Parties through which they sell travel or other goods. Website Owners include those persons who are or become a franchise under the YTB Parties’ proposed franchise business model. Website Sellers are those who sell the Website Owner opportunity or recruit others to sell the Website Owner opportunity and will include those who are or become franchise brokers under the YTB Parties’ proposed franchise business model. The Stipulated Judgment provides, in part, for the following: · The YTB Parties must provide consumers with certain information in a clear and conspicuous manner about the number and compensation of Website Owners and Website Sellers, including the typical income earned by Website Owners and Website Sellers, the typical cost of operations, the number of Website Owners who are deactivated, and the number of Website Owners and Website Sellers who have not earned compensation. The YTB Parties must clearly explain their compensation calculations and any requirements a consumer must meet before he or she can participate in the YTB Parties. It also requires the YTB Parties to establish a free demonstration website that must be used when recruiting others. 9 · The YTB Parties are prohibited from issuing travel credentials in California and advertising or representing that travel discounts, other perks or tax write-offs are available by purchasing a website. · The YTB Parties must modify the practices and separate the functions of Website Owner and Website Seller, including the training, marketing and promotional information pertaining to each of them. The YTB Parties must also revise its Website Owner and Website Seller compensation programs and may not compensate them unless certain conditions have been met. The YTB Parties are prohibited from offering incentives to Website Owners to become Website Sellers, and vice versa. · The YTB Parties have agreed to periodically provide the California Attorney General’s Office status reports and certain information regarding the YTB Parties’ Website Owners and Website Sellers and give access to all YTB Parties marketing materials, events, meetings, gatherings and presentations to ensure the YTB Parties are complying with the Stipulated Judgment and California law. In addition, the YTB Parties have agreed to seek the approval of the California Department of Corporations and make their best efforts to obtain approval from the California Department of Corporations to sell franchises on or before June 15, 2009. The registration application documents were timely submitted to the California Department of Corporations. Finally, the YTB Parties agreed to pay a fine in the amount of $400,000, attorneys’ fees and costs in the amount of $475,000 to the California Attorney General and restitution to California residents in an amount not to exceed $125,000. In accordance with the terms of the settlement, the Company made payments totaling $1.0 million as of December 31, 2009. Class-Action Matter On August 8, 2008, a complaint seeking to be certified as a class-action was filed against the Company, three Company subsidiaries, and certain executive officers, in the United States District Court, Southern District of Illinois.The complaint alleges that the defendants violated the Illinois Consumer Fraud and Deceptive Business Practices Act. On August 14, 2008, a second, substantively similar, complaint was filed against the same defendants in the United States District Court for the Southern District of Illinois.The two cases were consolidated and proceeded together before the same judge. The plaintiffs have filed a consolidated complaint, seeking damages of over $100 million.On February 9, 2009, the Company filed motions to dismiss the consolidated complaint. On June 5, 2009, the Court granted the Company’s motions and dismissed the class action complaint, but granted the plaintiffs leave to file an amended complaint that conformed with the Court’s ruling.On July 15, 2009, the plaintiffs filed an amended complaint that purported to conform to the Court’s ruling.The amended complaint asserts claims similar to those contained in the dismissed complaint.On July 20, 2009, the Court, acting on its own motion, struck the plaintiffs’ amended complaint in its entirety based on the Court’s belief that the amended complaint does not pass muster under the applicable federal pleading standards.On July 27, 2009, the plaintiffs filed motions for leave with the Court to amend their complaints.The Court granted their motions and a second amended complaint was filed on December 24, 2009.On February 12, 2010, the Company filed motions to dismiss the amended consolidated complaint.On April 19, 2010, the Court granted the Motion to Dismiss as to all the out-of-state plaintiffs.As a result, there was only one remaining plaintiff who is a citizen of Illinois.Consequently, the Court requested further briefing on the issue of whether the Court retains jurisdiction to hear the matter when both plaintiffs and defendants are citizens of the same state.The additional briefing was due on May 19, 2010.On May 26, 2010, the Court dismissed the last remaining Plaintiffs.Plaintiffs subsequently filedan appeal with the Seventh Circuit. Oral argument for the appeal occurred on February 25, 2011. Additionally, on June 16, 2010, the Plaintiffs fileda new class action complaint with substantially the same allegations in Illinois state court.This state court complaint has been removed to Federal Court and motions to dismiss the suit are currently pending before the Court. Illinois Attorney General Matter On May 14, 2009, a civil action was filed against the Company, three of its subsidiaries and certain executive officers of the Company in the Superior Court of Illinois, Champaign County, by the Illinois Attorney General.The complaint alleges that the defendants violated Illinois’ unfair competition and advertising laws.The Company believes it has meritorious defenses to the claims.The Illinois Attorney General has proposed resolving the suit short of litigation.The Company is in the process of exchanging information with the Office of the Illinois Attorney General and exploring possible resolution alternatives. 10 PART II Item 4.[Removed and reserved.] Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information For a history of our trading symbols and the principal markets on which our common stock has been traded in the past, see the description above in Item 1, sub-heading “Corporate History.” Our Class A Common Stock is currently quoted on the Pink Sheets under the symbol “YTBLA.PK”. Our Class B Common Stock is convertible into our Class A Common Stock (on a one-share-for-one-share basis).Our Class B Common Stock has experienced very limited and sporadic trading, and as such, no established public trading market exists for our Class B Common Stock. Common Stock Prices The following table sets forth the high and low bid prices per share of our Class A Common Stock, for the periods indicated, as reported on the Over-the-Counter Bulletin Board ( the “OTCBB”) or the Pink Sheets, as the case may be. The prices reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low Fiscal year ended December 31, 2010 First quarter $ $ Second quarter Third quarter Fourth quarter Fiscal year ended December 31, 2009 First quarter $ $ Second quarter Third quarter Fourth quarter At March 4, 2011, the closing price per share of our Class A Common Stock, as quoted on the Pink Sheets was $0.03. Shareholders As of March 7, 2011, we had 559 shareholders of record of our Class A Common Stock and Class B Common Stock. Dividend Policy We have neither declared nor paid a cash dividend on any class of our common stock since we became a publicly traded company. At this time, it remains the policy of our Board of Directors to retain all available funds to finance the development and growth of our business. The payment of cash dividends in the future will be dependent upon our earnings and financial requirements. Item 6.Selected Financial Data. Not applicable. 11 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Basis of Presentation This Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the accompanying financial statements. Executive Overview We are a leading marketer and provider of internet-based business solutions offering travel-related services as well as shopping opportunities through almost 700 affiliate stores and 17 featured stores.We operate through our two wholly-owned subsidiaries and their respective subsidiaries: ZamZuu, Inc. (formerly YTB Marketing, Inc. and YourTravelBiz.com, Inc., “ZamZuu”) and YTB Travel Network, Inc. (“YTB Travel”). ZamZuu offers e-commerce business solutions via personalized websites and proprietary technology and compensates its Independent Marketing Representatives (“Reps”) (independent contractors) for the sale of these broker licenses.Reps sell e-commerce business solutions through a direct sales model and are compensated via a direct sales commission structure. ZamZuu conducts business through marketing, training and support of its Rep sales force. Our first business model was an Internet Travel Center (“ITC”) that sold for a one-time set-up fee of $449.95 and a monthly charge of $49.95.This focused almost exclusively on travel.In January of 2010, the business model changed to include retail e-commerce with the launch of ZamZuu which began selling the Product Distribution System (“PDS”).The PDS had the same $49.95 monthly charge but the one-time set-up fee was reduced to $249.95.In August of 2010, we stopped selling PDSs, eliminated the $249.95 set-up fee and began selling a license to Brokers for a monthly fee of $49.95, granting them the ability to give what was formerly the PDS to people for free (“Free Agents”).The Free Agents earn commissions based on the purchases made on their sites.At the same time, the Broker that gave the site to the Free Agent matches the commissions earned by the Free Agents dollar for dollar for all sales made by the Free Agent. Collectively, everyone who purchased an ITC or PDS or pays a monthly fee for a license will be referred to as “Subscribers.” YTB Travel provides customer access to online travel vendors within the personalized sites as well as access to the almost 700 affiliate and 17 featured stores within those sites. YTB Travel also supports online booking transactions; supplies personal fulfillment services, manages group travel sales, collects retail product and travel commissions from vendors, and pays retail product and travel sales commissions.YTB Travel is the travel management subsidiary that processes retail and travel sales from online vendors, processes and handles bookings (reservations) from the personalized sites, negotiates deals with preferred vendors, and receives incentives based on the volume of business produced through those sites. The fulfillment services are offered through interactive, real-time booking engines and include access to preferred deals with leading travel industry suppliers, as well as highly commissionable retail products with the launch of ZamZuu. We believe that the shift to the internet for shopping and for booking travel and our unique programs for our Subscribers place us in a valuable and unique position to provide an income stream for our Subscribers and allows the ultimate consumer a choice of booking his or her travel through the ever-growing internet travel industry and/or to shop online at almost 700 affiliate stores offering cash back on all purchases, or commissions on purchases from our current 17 stores.The emerging market shift to the internet for shopping and travel services presents the opportunity for advancement of products and services by referral relationships.Typical online travel merchants sell a commodity (travel), which does not engender strong customer loyalty.By contrast, each Subscriber develops personal relationships with his or her customers, who book travel or shop through the personalized sites, thereby creating a significant advantage for our sales force over the major online travel companies and online shopping sites.Typically, the cost to book a trip through a Subscriber is nearly identical to booking a trip through a major online travel company, although our costs are not necessarily the same or less expensive than other travel websites.The personalized sites provide access to more than 35 booking engines, including Neat Group (a subsidiary of Orbitz Worldwide), Apple Vacations, Collette Vacations, and others. On December 14, 2010, YTB Travel entered into a contract with Orbitz Worldwide and its subsidiary, Neat Group, to replace World Choice Travel, a division of Travelocity, as the exclusive provider of air, car and hotel products on the YTB Travel sites. The new Neat Group platform was launched on January 5, 2011. In addition to our travel related products, we are very excited about the introduction of new highly commissionable retail products through our featured stores with the launch of ZamZuu.We believe we are at the beginning of a paradigm shift as it pertains to retail shopping.We are designing the appropriate product mix, technology platforms and marketing programs to address this in the months and years to come. 12 Our revenues are comprised primarily of marketing site sales and monthly fees, commissions paid by travel providers and commissions on the sales of products through the ZamZuu network of online retail stores.In addition, certain travel suppliers pay performance-based compensation known as “override commissions” or “overrides.”Commission revenues and gross retail sales, net of allowances for cancellations, are recognized generally based on either the expected date of travel or the retail product date of purchase.Overrides are recognized on an accrual basis based on prior year’s expense adjusted for current year volumes. Commissions earned through affiliated stores are in the form of cash back to the customer making the purchases and a matching payment to the Subscribers with the rates in a range of 3% to 7.5% of the purchase, with a 4.8% average for 2010.Commissions earned on featured stores range up to 50%, with the Company earning the first 20% of the gross commission and the Subscriber and marketing organization sharing the remaining 80%. The commission rates paid by travel suppliers, in addition to overrides, are determined by individual travel suppliers.Historically, typical standard base commission rates paid by travel suppliers have been approximately 10% to 12% for hotel reservations, 2% to 10% for car rentals, 10% to 18% for cruises and vacation packages, and a nominal service fee for airline tickets when purchased from a consolidator.During the past several years, leisure vendors (including tour operators, cruise lines, hotel and car packagers) have not reduced their commission levels but in fact have offered YTB Travel incentive commissions above the standard compensation for its volume of business.YTB Travel expects that its average commission rate from online transaction revenues will increase due to a higher proportion of non-commodity product sales and an increase in higher profit negotiated preferred supplier contracts.Each Subscriber pays a monthly web hosting fee of $49.95, and can earn transactional compensation from travel purchased from his or her ITC, PDS or personalized website in the range of 50% to 100% of the commission earned by YTB Travel. Business Segments We operate in the following two business segments:Marketing and Product.Our business segments operate primarily in the United States, but also have operations in Canada, Bermuda and the Bahamas.Occupancy and employee training costs are allocated between the two operating segments pro rata, based upon headcount.All other costs are allocated between the two operating segments pro rata based upon revenue.The “Parent” discussions include corporate items not specifically allocated to the segments. Prior to the first quarter of 2010, the Company had reported in two operating segments, Marketing and Travel.With the launch of ZamZuu in January 2010, the Company renamed the Travel segment as the Product segment since YTB Travel processes both commissions received and paid on retail products purchased through the ZamZuu business solution in addition to travel commissions. In the second quarter of 2009, we sold our REZconnect Technologies, Inc. subsidiary (“REZconnect”), formerly included in our Product segment, and as such, the results of these operations are presented as discontinued operations and are not included in the segment data presented.Additionally, during the third quarter of 2010, the costs previously attributed to the Parent segment, were reclassified to the Marketing and Product segments in connection with enhancing the Company's reporting processes.We have reflected the impact of these changes for all periods presented. Trends The travel industry, including offline agencies, online agencies and suppliers of travel products and services, has been characterized by intense competition, as well as rapid and significant change. In addition, global economic and financial market conditions worsened in the second half of 2008, creating uncertainty for travelers and suppliers. This macroeconomic downturn pressured discretionary spending on travel and advertising. While the travel industry has recently experienced an upturn in business volume, we cannot predict the magnitude or duration of the recovery process since the downturn. We do anticipate improvement throughout the fiscal year 2011 based on a 30.6% improvement in travel commissions paid per Subscriber experienced in 2010 versus 2009. The airline sector in particular has historically experienced significant turmoil. Most recently, U.S. airlines have reduced their cost structures and seating capacity, increased fares and assessed charges for items such as baggage as a result of the overcapacity, financial losses and extreme volatility in oil prices. According to the Air Transport Association, airline traffic increased 8.2% globally in 2010. We expect a similar increase in 2011. Fare increases, fuel surcharges and other fees may negatively impact traveler demand with no corresponding increase in our remuneration as our air revenue is tied principally to ticket volumes, not prices.The exception will be situations in which we can negotiate a commission for the sale of an airline ticket. 13 During 2010, the hotel sector experienced an increase in occupancy rates by 5.7% over 2009 and as a result the Company saw an improvement in commissions from the increase in hotel bookings.For 2011, industry sources have predicted a 1.8% increase in hotel bookings over 2010. We believe that our continued focus on travel products will help offset any negative effects. Also, during 2010, revenues increased as a result of the new marketing initiatives of ZamZuu. The commissions generated from the sale of our featured products such as Linda Chaé organic cosmetic line, Gina Alexander personalized handbags, and Nutraceutic line of nutritional products saw significant increases over prior years. This trend is expected to continue in 2011 with the launch of new products such as RedHawk Heaters, KidZafe web protection systems and Entrust America identity recovery programs. Results of Operations The following tables sets forth, for the periods indicated, the percentage relationship of certain items from our consolidated statement of operations to our total revenues: Dollars in thousands Year Ended December 31, % of Net Revenues % of Net Revenues Increase (Decrease) % Increase (Decrease) NET REVENUES Marketing site sales and monthly fees $ % $ % $ ) %) Product sales and commissions % % ) %) Other % % ) %) Total net revenues % % ) %) OPERATING EXPENSES Marketing commissions % % ) %) Product costs and commissions % % ) %) Depreciation and amortization % % ) %) Impairment of goodwill - % % ) %) Impairment of assets other than goodwill % % ) %) General and administrative % % ) %) Total operating expenses % % ) %) OPERATING LOSS ) %) ) %) %) OTHER INCOME (EXPENSE) Interest and dividend income 94 % % ) %) Interest expense ) %) ) %) ) % Foreign currency transaction loss (4
